DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed January 26, 2021 has been entered. Claims 1-5 are pending in the application. Claim 1 has been amended and claim 5 is new. Claims 1 and 5 are the two independent claims.  
The examiner agrees, upon further consideration, and in light of the applicant’s arguments, that Nonaga (DE 102006029667) does not teach claim 1 of the instant application. Nonaga teaches that the parking brake begins to engage when the hydraulic brake exceeds 5MPa, not when the hydraulic brake dips below 5MPa. 
Please see the rejections below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended Claim 1 recites: 
A brake control device that controls a hydraulic brake capable of generating a hydraulic braking force and an electric parking brake capable of generating a parking braking force different from the hydraulic braking force, the brake control device comprising: 
a detection unit that detects a parking brake operation for causing the electric parking brake to generate the parking braking force; and 
a control unit that causes the electric parking brake to generate the parking braking force in a case where the hydraulic braking force is decreased to be smaller than a first braking force after a hydraulic braking force per one wheel generated by the hydraulic brake becomes lower than the first braking force per one wheel minimum required to maintain a stop state by only the electric parking brake, accompanying the parking brake operation being performed in a situation where the stop state of the vehicle is maintained only by the hydraulic brake operation for causing the hydraulic brake to generate the hydraulic braking force.


But claim 1 states that the parking brake will be engaged “after a hydraulic braking force per one wheel generated by the hydraulic brake becomes lower than the first braking force per one wheel minimum required to maintain a stop state by only the electric parking brake.” This is identical to saying, in the present example, that the parking brake will be engaged: after a hydraulic braking force per one wheel generated by the hydraulic brake becomes lower than 25 lbs. That is because the portion in italics above is equal to 25 lbs. So claim 1 teaches that the parking brake will be engaged when the hydraulic braking force on a per-wheel basis drops below 25 lbs. But if the hydraulic braking force on a per-wheel basis must be 25 lbs for the parking brake to engage, then the overall collective hydraulic braking force must be 100 lbs. 

Solving this problem hinges on the phrase “a first braking force” and the use of the phrase “per one wheel minimum.” A broad and reasonable interpretation of the meaning of the term “a first braking force,” when considered in the context of the entire claim 1 is: a threshold that represents the collective overall parking brake force required to hold the vehicle at a stop. Using the phrase “the first braking force per one wheel minimum” is somewhat confusing, but since the only antecedent for “the first braking force” here must be “a first braking force,” mentioned earlier in claim 1 the examiner will not write a 112(b) rejection for lack of antecedent basis, but will rather interpret the phrase “the first braking force” as having its antecedent in “a first braking force.” Therefore, “the first braking force per one wheel minimum” will be interpreted as: the first braking force when considered on a per-wheel basis. Therefore, the phrase “per one wheel minimum” 
Claim 5 includes very similar wording to claim 1 and is rejected for the same reason. 

Language that might possibly fix the problematic part of claim 1 is:
a control unit that causes the electric parking brake to generate the parking braking force in a case where the hydraulic braking force is decreased to be smaller than a first braking force, after a hydraulic braking force on a per wheel basis generated by the hydraulic brake becomes lower than a fourth of the first braking force , said first braking force being the collective overall braking force required to maintain a stop state by only the electric parking brake, the accompanying initially maintained only by the hydraulic brake operation for causing the hydraulic brake to generate the hydraulic braking force, 
To put this proposed fix into practical language, if the “first parking force” which is “the collective overall braking force required to maintain a stop state by only the electric parking brake” is 50 lbs, then the parking brake will engage “after a hydraulic braking force on a per wheel basis generated by the hydraulic brake becomes lower than a fourth of the first braking force.” In other words, the parking brake will engage: after a hydraulic braking force on a per wheel basis generated by the hydraulic brake becomes 12.25 lbs. That would mean that the overall collective hydraulic brake output would be 50 lbs. 

Claims 1-5 lacks written description because the claims as filed on January 26, 2021 do not match the drawings and the drawings are not supported by the specification. Paragraph 0029 teaches that in Fig. 3, the “solid line L4 represents change in the total braking force combining three kinds of braking forces presented with the dotted line L1 [hydraulic braking force per one wheel], the chain dashed line L2 [also the hydraulic braking force per one wheel, but this one, as taught in paragraph 0008 is controlled by a separate valve and is really a sub-set of the hydraulic braking force, not something in addition to it], and the chain double-dashed line L3 [parking braking force per one wheel].” But at time t3, the parking brake operation is clearly in the “on” state, but one does not see the double dashed line L3 rise at all at that time. It seems likely that the “on” state of the parking brake operation should be shifted to time t8. That is when line L3 begins to rise. It is also at that time, time t8, that the solid line begins to rise as well showing that the overall collective braking force, including the hydraulic and parking braking is rising. But how come the parking brake doesn’t engage at time t6? Perhaps the system has some sort of time delay built in. 
Also, one may be justified in asking, in Fig. 3, what is “the first braking force” as claimed in claim 1? How does claim 1 relate to Fig. 3? Since claim 1 is flawed, as described above, it may be better to ask how does what the examiner believes the intended meaning of claim 1 relate to Fig. 3? In other words, how does Fig. 3 show that the parking brake will be engaged when the overall collective hydraulic braking force 
When is it that the hydraulic braking force on a per-wheel basis will drop below 12.25 thus engaging the parking brake? That occurs at time t6, but apparently there is a slight time delay, so the parking brake actually kicks in at time t8. This entire Fig. is not all claimed in claim 1. All that is intended by claim 1 is that the parking brake engages when the overall collective hydraulic brake drops below a level at which the overall collecting parking brake can hold the vehicle. Or at least “a first braking force,” which could be near that level. This makes sense, because the whole point of the application is to reduce the load on the hydraulic brakes by letting the parking brake do some work when it can. But one would not want to engage the parking brake, and then presumably release the hydraulic brake, if the parking brake could not hold the vehicle at a stop all 
Therefore, what this examiner believes the intended meaning of claim 1 is supported by the specification and Fig. 3, except that the parking brake operation should be shown in the “on” position at time t8, not time t3. New drawings are required. A similar problem exists in Fig. 5 and Fig. 6 and new drawings are required there too. Yet claim 1 and 5 as filed on January 26, 2021 are not supported by Fig. 3 and the specification. 

Specification
As described above, the specification is objected to because the phrase “accompanying the” should be “the accompanying.” Appropriate action is required. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to correctly show what is described in the specification.  As described above, the Figs. 3, 5 and 6 show the parking brake operation being “on” but no corresponding rise in overall combined braking force, L4. Appropriate action is required. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665